Citation Nr: 0823570	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  99-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for a rash on the 
groin, hands, and feet, to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:  Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to May 
1969, and from November 1984 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified before the undersigned at a videoconference hearing 
which was conducted in January 2004.  

The issues on appeal were last before the Board in June 2006 
when they were denied.  The appellant appealed the denial to 
the United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated in November 2007, the Court remanded 
the issues on appeal back to the Board for compliance with 
instructions included in a November 2007 Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The above noted November 2007 Joint Motion for Remand 
referenced an August 2004 remand by the Board which directed 
the RO to obtain the appellant's complete service medical 
records for the period from June 1967 to August 1968.  The 
request was to include but not be limited to records of 
hospitalization at the U.S. Army Hospital in Okinawa covering 
the period from June 1968 to mid-August 1968.  The November 
2007 Joint Motion for Remand determined that this request for 
records had not been fully complied with.  It was observed 
that an April 2005 internal note from the AMC indicates that 
the request for additional service medical records was still 
incomplete.  The Joint Motion determined that the Board's 
failure to obtain all the service medical records was a 
violation of Stegall v. West, 11 Vet. App. 268 (1998).  

The November 2007 Joint Motion for Remand also found that the 
Board erred in its decision by relying on VA examinations 
which were conducted without the benefit of a review of all 
of the veteran's service medical records.  It was determined 
that new examinations should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Action should be taken to secure the 
veteran's complete service medical records 
for the period from June 1967 to August 
1968, to include, but not be limited to 
records of hospitalization at the U.S. 
Army Hospital in Okinawa covering the 
period from June 1968 to mid-August 1968.  
Also, action should be taken to secure the 
veteran's complete service medical records 
pertaining to his period of active duty 
from November 1984 to June 1985.  In 
addition, action should be taken to secure 
the veteran's complete service medical 
records for his entire service in the Army 
reserves, both before and after his period 
of active duty from November 1984 to June 
1985.  The efforts to obtain this evidence 
must continue until all the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  

2.  Schedule the veteran for an 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of the claimed 
residuals of a neck injury.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file and 
include an annotation in the examination 
report indicating that he had reviewed the 
claims file.  If residuals of a neck 
injury are diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
disability had its onset during active 
service or was otherwise linked to the 
veteran's active service.  A complete 
rationale for all opinions should be 
provided.

3.  Schedule the veteran for an 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of the claimed 
rash on the groin, hands, and feet.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
review pertinent documents in the 
veteran's claims file and include an 
annotation in the examination report 
indicating that he had reviewed the claims 
file.  If a rash on the groin, hand and/or 
feet is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
disability had its onset during active 
service or was otherwise linked to the 
veteran's active service.  A complete 
rationale for all opinions should be 
provided.

4.  Review the claims file, to include the 
additional evidence, and determine if any 
of the benefits sought can be granted.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case 
specifically considering all evidence 
received since the last supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

